.._



                                                        ‘.
                                                   r
                                                             .‘...




             OFFICE OF THE A%TORNEY      GENERAL       OF TEXAE
                                AUSTIN
mc.MAII1(
I””OUtllAb                                  n




                                      ad la the detmm~natioa         of




                As to the relationship b~,affinit~, the rule ir
      that the busban& stan~r in the ma6 degree of relationrhfp
      to the ,blood relatives of the ,xiiey by aff’initr,i6 doe8
      the rite by consangulaity. Thue saoh of the xballrs involved
      iard;eq    to the nlfe*8 a,isterin the firrt   degree by
               .
                            .
                                                                    ‘,:- 450


Honorable   ?red ErIsBan, Fd&'#



             Each of the prinoi&lBs above enunolatmd were
dlroureed    in opinion No. 0-2@5, with reieronae to author-
itirs.    The  more reriour question involved was likrriro
deoided ln that opinion! whether, a&itting thalr relation-
ship to the blood relatives      of their respeotive   wives by
affinity,    the two husbands were related to each other by
atilnity.     Though reoogniaing   an apparent oonfliot   between
our oourts of aIri1 and our oourte oi orimlnal furledlotion,
the one following     the majority rule holding that the two
husbands are not related,      the other adopting the minority
rule that the husbands are related to eaoh other by aWIn-
Ity wlthin the sake degree that eaoh bears to ths sister
Of 61s wife,    we ielt oonetrainod,    beoaueo the eatoreement
ot our nepotism law Ie committad to our oourts o? oriminal
juri8dIotion, to announoe that the rule adopted by the
Court of Criminal A~ppaale in the Strfngfellorr      ease, re-
ferred to in opinion No. O-2225, governs.
           Xe adhere to the views aspreseed In that opinion,
You are therefore   advised that the City Commissioner and
the prospective   appointee are related to each other within
the first  degree by aiflnity.  ArtSole 432 and A@Iole    433,
of our Penal Code, therefore,   prohibits the appointraent.
                                         Yours very truly
                                    ATTORBEY CllWHUL OY TltXAS


                                    BP
                                              R. M. Blrohlfd
                                                    Asmlstant




             -I-
              ATTORNEY GE ERAL OF TEXAS